Citation Nr: 0823180	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran does not have bilateral hearing loss that is 
attributable to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in June 2006.  The letter 
addressed all four notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  Further, the 
additional requirements for notice imposed by Dingess were 
also satisfied by the June 2006 letter.  Consequently, a 
remand for further notification is not necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records from the VA Medical Center in Grand 
Island, Nebraska.  Additionally, VA obtained a medical 
opinion in August 2006 in connection with the claim.  A 
complete VA audiological examination was unnecessary as the 
veteran had already undergone a private audiological 
examination in April 2006 and that was associated with the 
claims file.  The Board, therefore, finds that the VCAA duty 
to assist has also been satisfied.

II. Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, to include 
sensorineural hearing loss, service connection may be 
presumed if the disease becomes manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
if the auditory threshold for at least one of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the auditory thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007); see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The veteran contends that his bilateral hearing loss is the 
result of his active military service.  Specifically, he 
claims that he was exposed to loud noise while working as a 
tank mechanic and that this noise exposure has resulted in 
his current hearing loss.  He, therefore, believes that 
service connection is warranted.

A review of the service treatment records is negative for 
complaints of, treatment for, or symptoms of hearing loss of 
either ear or evidence of acoustic trauma.  The January 1967 
separation examination noted hearing within normal limits 
bilaterally.  Even so, the veteran's discharge papers 
indicate a military specialty of track vehicle mechanic.  
Such a specialty is consistent with the veteran's assertions 
of exposure to loud noise in service as a result of working 
on tanks.  Additionally, the veteran is already service 
connected for tinnitus related to in-service noise exposure.  
The Board, therefore, finds it likely that the veteran had 
in-service noise exposure.

In addition to in-service exposure, the veteran must also 
have a current hearing loss disability.  An April 2006 
private audiological examination showed that the veteran has 
bilateral hearing loss for VA purposes.  This was confirmed 
in August 2006 by a VA audiologist.  The Board, therefore, 
finds that the veteran has a current hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.

Despite evidence of a current hearing loss disability and in-
service noise exposure, there must also be medical evidence 
of a nexus between the two in order for service connection to 
be warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In consideration of the evidence of record, the Board finds 
that the veteran does not have hearing loss that is 
attributable to his active military service.  The record 
shows two medical opinions-the April 2006 private 
audiological examination, with undated addendum, and the 
August 2006 VA audiologist's opinion.  The April 2006 opinion 
states that the veteran's current hearing loss is quite 
likely related to his military service.  However, the 
audiologist, C.A.F., fails to provide sufficient reasoning 
for his opinion.  Although he cites in-service noise 
exposures, he fails to address the effect of the post-service 
noise exposure noted in the addendum.  Additionally, he was 
not afforded the opportunity to review the veteran's service 
treatment records and, therefore, cannot speak to the 
veteran's hearing acuity upon separation.

The August 2006 VA examiner, on the other hand, did review 
the service treatment records.  Although he did not examine 
the veteran, he did review the current audiological testing 
results in forming his opinion.  He stated that it was not 
likely that the veteran's current hearing loss was caused by 
in-service noise exposure.  He cites the normal separation 
audiological examination.  Further, he provides a more 
thorough basis for his opinion, explaining the difference 
between temporary and permanent hearing loss after noise 
exposure.  The Board finds this opinion to be more probative 
because it was based on the entire medical record and 
provided a more thorough rationale for the findings.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, bilateral 
sensorineural hearing loss was first diagnosed in April 2006, 
which was nearly forty years after separation from service.  
Therefore, service connection is not warranted for bilateral 
hearing loss on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his bilateral hearing loss is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


